DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the exerted force tangentially to the diameter of the axis of the mass inertial element, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The abstract of the disclosure is objected to because it has more than 150 words. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires the following (also claim 7):

    PNG
    media_image1.png
    284
    1360
    media_image1.png
    Greyscale


Same to claim 7, which requires the term “at least one”. As defined, the specification and the drawings provide support for the actuating lever mechanism having one coupling lever (7), a release lever (6) and an actuating lever (4). Correction is required.  

Claim 1 further requires the following:

    PNG
    media_image2.png
    314
    1384
    media_image2.png
    Greyscale

At the instant, the limitation is indefinite. 
How a force exerted by the coupling lever 7 upon itself (the contact contour 13) is tangentially to the diameter of the associated axis of the mass inertia element? Also, how and what performs this force claimed? 
As seen, when there is a crash or accident, an inertial force will act on the mass inertial lever 10, so as to rotate clockwise, so that guide contour 14 engages the contact contour 13. This engagement will create a force so as to make the coupling lever 7 to rotate counter-clockwise, so that journal 12 will not interact with the release lever 6, preventing operation of the release lever. 
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-14 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat Application Publication No 20160258194 to Rosales et al (Rosales).

    PNG
    media_image3.png
    853
    1285
    media_image3.png
    Greyscale

Rosales discloses a motor vehicle lock that comprise a locking mechanism having a rotary latch (2) and a pawl (3); and an actuating lever mechanism for the locking mechanism.

The coupling lever has an engaged position in which the coupling lever mechanically connects the actuating lever mechanism to the locking mechanism and a disengaged position in which the coupling lever mechanically separates the actuating lever mechanism from the locking mechanism during the crash.
The mass inertia element (11) has a guide contour for the coupling lever that interacts with a contact contour of the coupling lever in such a manner that the guide contour and/or the contact contour is configured so that a force exerted by the coupling lever upon the guide contour and/or the contact contour runs tangentially to a diameter of the associated axis of the mass inertia element.
The actuating lever mechanism further comprises an actuating lever (5) and a release lever (8).
As to the diameter, Rosales diameter is capable of having a diameter as claimed and the shape as claimed. 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 will be also allowed since the claim depends from claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 7, 2021